Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Xiao (US Pub. No: 20180032191) in view of Lee (US 20140347284).

Regarding 1 and 8:
Xiao (US Pub. No: 20180032191) disclose an in-cell touch panel Fig. 1 comprising: 
a plurality of thin film transistors ((transistors in pixel arrays) [0032], Fig. 1); 
a plurality of source lines (11) configured to respectively supply source signals to the plurality of thin film transistors ([0025-0026]); 
a source redundant  line (12) formed in the same layer as the plurality of source lines (11) or a layer above the plurality of source lines and connected to at least one of the plurality of source lines ([0028]); 

a touch sensor line (touch electrode 2) formed in the same layer as either the plurality of source lines or the source redundant line ([0025-0026]); 
an insulating layer (3) formed in a layer above the source redundant line and above the touch sensor line ([0033], see Fig. 4); 
a plurality of pixel electrodes (pixel electrode for pixel 9, see Fig. 2) formed in a layer above the insulating layer ([0045] );
 
a common electrode (common voltage corresponding to electrode 11) formed in a layer above the insulating layer (3), and configured to function as a touch electrode and also function as a counter electrode that forms an electrical field together with the plurality of pixel electrodes ([0025]), 
wherein a contact hole (31) in which part of the common electrode is arranged is formed in the insulating layer above the touch sensor line, and 35Attorney Docket No.: US87052 20X02151-0/US the common electrode is connected to the touch sensor line via the contact hole ([0033]).  
Note that Xiao does not specifically disclose organic insulating Layer. 
However, Lee discloses organic insulating Layer (214, Fig. 10) ([0114]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Xiao with the teaching of Lee, thereby providing a safety and convenient touch pad device with high efficient data transmission in the system

Regarding claim 2:
  Xiao discloses  wherein the source redundant line (12) is arranged in parallel with the touch sensor line (2) in a plan view ([0033]).  
Regarding claim 3:
Xiao discloses wherein the touch sensor line (2) is formed in the same layer as the source redundant line (12, see Fig. 4), the touch sensor line (2) is arranged above a first source line (11) of the plurality of source lines, and the source redundant line (12) is arranged above a second source line (second source line for second pixel) of the plurality of source lines ([0033], Fig. 2-3).  

Regarding claim 4:
Xiao discloses wherein the touch sensor line (2) is formed in the same layer as the source redundant line (12), the in-cell touch panel further including a first touch sensor redundant line (i.e. redundant lines for first pixel) formed in the same layer as the plurality of source lines (11) and connected to the touch sensor line ([0033-0034], Fig. 2-4).  
Regarding claim 5:
Xiao  further discloses: 36Attorney Docket No.: US87052 20X02151-0/US a second touch sensor redundant line (second touch sensor redundant line for second pixel) formed in the same layer as the touch sensor line (2) and connected to the common electrode (11) to which the touch sensor line is   
Regarding claim 6:
 Xiao discloses wherein the touch sensor line and the second touch sensor redundant line are arranged adjacent to each other in a plan view (see Fig. 4).  

Regarding claim 7: 
Xiao discloses wherein the touch sensor line is (2) connected to the common electrode (11) at a plurality of locations, and the second touch sensor redundant line is connected to the common electrode at a plurality of locations (0025, [0037-0038]) .  

 
Inquiry

2.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

/SHAHEDA A ABDIN/           Primary Examiner, Art Unit 2692